Citation Nr: 0914853	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-27 887A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits from 
April 1, 2002, to July 16, 2003.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1972 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in September 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO or agency of 
original jurisdiction). 


FINDING OF FACTS

1. In April 1997, in the State of Florida, the Veteran was 
convicted of a felony and the orally pronounced sentence was 
5 years probation, but due to a scrivener's error, the 
written judgment and sentence placed the Veteran on 
supervised probation for a period of three years.

2. In January 2002, the State of Florida filed an affidavit 
of violation of probation and an arrest warrant for the 
Veteran was issued; the Veteran was arrested pursuant to the 
arrest warrant in July 2003 and sentenced to five years in 
prison. 

3. In July 2004, the Circuit Court of Florida held that the 
affidavit and arrest warrant were outside the three-year 
probation period specified in the written judgment and that 
the State of Florida failed to seek a timely correction of 
the judgment; the Circuit Court of Florida vacated the 
Veteran's prison sentence and further held that the original 
judgment in April 1997 was construed as if it was in fact 
correct and that the Veteran's probation shall be treated as 
if he successfully completed the three year sentence and it 
had naturally terminated.

4. The Veteran was not a fugitive felon and the 
discontinuance of his nonservice-connected pension benefits 
as a fugitive felon from April 1, 2002, to July 16, 2003, by 
the agency of original jurisdiction was improper. 




CONCLUSION OF LAW

The Veteran was not a fugitive felon, and his 
nonservice-connected pension benefits are restored from April 
1, 2002, to July 16, 2003.  38 U.S.C.A. § 5313B (West 2002); 
38 C.F.R. § 3.666 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the disposition favorable to the Veteran, further 
discussion here of compliance with the VCAA with regard to 
the claim is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran has been receiving nonservice-connected pension 
benefits since May 1999.

Court records of the State of Florida document that the 
Veteran was convicted of a felony in April 1997.  

As will be set out further, the Veteran believed he was 
sentenced to 3 years probation and successfully completed the 
probation period in April 2000.

In January 2002, the State of Florida Department of 
Corrections filled an affidavit of violation of probation and 
an arrest warrant for the Veteran was issued.  The Veteran 
was arrested pursuant to the January 2002 arrest warrant in 
July 2003 and sentenced for five years in prison. 
The VA Office of Inspector General advised the RO about the 
foregoing arrest warrant for violation of probation and the 
subsequent arrest.  Pursuant to this information, the RO 
discontinued the Veteran's nonservice-connected pension 
benefits from April 1, 2002, until July 16, 2003, the date of 
the Veteran's arrest.  38 U.S.C.A. § 5313B.

In a copy of an order, dated in July 2004, the Circuit Court 
of Florida, having jurisdiction in the matter, noted that in 
April, 1997, after convicting the Veteran of a felony, the 
orally pronounced sentence was 5 years probation, but due to 
a scrivener's error, the written judgment and sentence placed 
the Veteran on supervised probation for a period of three 
years.  Neither a copy of the original April 1997 judgment 
order or the transcript of the sentencing hearing are of 
record.  The Circuit Court found that the State of Florida 
had not sought a timely correction of the scrivener's error 
under Florida Rules of Criminal Procedure 3.800.  

The Circuit Court held therefore that the January 2002 
affidavit and warrant were outside the three-year period of 
probation specified in the April 1997 written judgment and 
sentence and, since the State of Florida failed to seek a 
timely correction, vacated the Veteran's prison sentence.  
The Circuit Court further held the original April 1997 
judgment shall be construed as if it was in fact correct and 
the Veteran's probation shall be treated as if he 
successfully completed the three year sentence and it had 
naturally terminated.

Analysis

The Veteran seeks restoration of nonservice-connected pension 
benefits from April 1, 2002, to July 16, 2003. 

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides, in pertinent part, that a 
veteran who is otherwise eligible for a benefit under Title 
38 may not be paid or otherwise provided such benefit for any 
period during which such veteran is a fugitive felon.  38 
U.S.C.A. § 5313B (West 2002).

The implementing regulation, 38 C.F.R. § 3.666, provides that 
pension is not payable on behalf of a veteran for any period 
during which he is a fugitive felon.  For purpose of 
38 C.F.R. § 3.666, the term fugitive felon means a person who 
is a fugitive by reason of violating a condition of probation 
imposed for commission of a felony under a State law. 

Generally, if the RO has discontinued benefits during the 
period a veteran is a fugitive felon, the benefits can resume 
if the warrant is determined to be invalid.  The VA 
Adjudication Procedure Manual states that VA resumes benefits 
on the date the warrant is cleared and not retroactively to 
the date the benefits were discontinued.  Typically, an 
"invalid" warrant was valid until the date it was declared 
invalid.  M21-1MR, Part X, Chap. 16, § 1(g) (2008).  

There is an exception to the general rule.  The award of 
pension should not be adjusted, that is, the benefit should 
be paid as it had been before the warrant was issued, if the 
warrant is specifically determined to have been void from its 
inception because of a defect in the warrant.  M21-1MR, Part 
X, Chap. 16, § 2(f).

In this situation, where the court of competent jurisdiction 
held that the warrant, issued in January 2002, was outside 
the three-year period of probation specified in the written 
judgment and sentence in April 1997 and as the State of 
Florida failed to seek a timely correction, the original 
judgment in April 1997 shall be construed as if it was in 
fact correct and the Veteran's probation shall be treated as 
if he successfully completed the three year sentence and it 
had naturally terminated. 

Stated another way, the court held that the Veteran had 
served his sentence of three years probation by 2000, that 
the warrant issued in January 2002 was defective and void 
from its inception, and that the Veteran had not violated 
probation.  





On the evidence of record, which is the order of a court of 
competent jurisdiction, the Veteran was arrested on a warrant 
for violating probation that was void from its inception, the 
Veteran therefore was not a fugitive felon for violating 
probation under 38 C.F.R. § 3.666, and his 
nonservice-connected pension benefits should not have been 
discontinued from April 1, 2002, to July 16, 2003. 


ORDER

The Veteran is entitled to restoration of nonservice-
connected pension benefits from April 1, 2002, to July 16, 
2003, and the appeal is granted.



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


